Citation Nr: 1629395	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-26 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, attorney


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1952 to October 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board for further development in May 2014.  

In a February 2015 decision, the Board denied the claims for service connection for a cervical spine disability and a disability rating in excess of 40 percent for a lumbar spine disability.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) the parties agreed to vacate the Board's February 2015 decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in February 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for a cervical spine disability and a disability rating in excess of 40 percent for a lumbar spine disability.  In the February 2016 Joint Motion for Remand, it was found that corresponding treatment records stemming from a list of treatment appointments at the VAMC in Viera, FL, are not of record.  Furthermore, it was noted that the Veteran was treated for his back and neck condition while incarcerated for 16 years in Federal correctional' facilities but only limited treatment records from his time in prison are of record.  
In light of the duty to assist and guidance from the Court, a remand is warranted to attempt to locate these records and associate them with the file.  

Lastly, the February 2016 Joint Motion for Remand noted that the Board failed to discuss the Veteran's potential entitlement to TDIU.  The law provides that a total disability evaluation based on individual unemployability due to service connected disorders may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  

In light of the Veteran's lay statements of record asserting that his service connected disabilities impact his ability to work and based upon guidance from the Court, a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.  The Board notes, however, the Veteran has not been afforded an examination to determine what impact, if any, his service connected disabilities either singly or cumulatively have on his ability to maintain employment.  On remand, the Veteran should be afforded such an examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's disabilities to include records from the VAMC in Viera, FL.  Also, ask the Veteran to identify which federal correctional facilities he was housed at during his 16 years of imprisonment.  Thereafter, obtain and associate these records with the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disabilities.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. Schedule the Veteran for a VA examination to determine the impact his service connected disabilities, either singly or cumulatively, have on his ability to obtain or retain employment.  The examiner is to be provided access to Virtual VA and VBMS.  All findings should be reported in detail and all functional impairment caused by the service connected disorders should be detailed.  A complete rationale for all opinions should be provided.

4. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






